

Amendment One to the Hewlett Packard Enterprise Executive Deferred Compensation
Plan


The Hewlett Packard Enterprise Executive Deferred Compensation Plan (the
“Plan”), originally effective as of November 1, 2015, is hereby amended,
effective as of January 1, 2018, as follows:


1.
Section 4.2 of the Plan shall be amended in its entirety to read as follows:

“4.2    Crediting of HPE Matching Contributions. HPE Matching Contributions for
a Plan Year shall be credited to the Accounts of Match Eligible Employees as
soon as administratively practicable after the end of the Plan Year. The Account
of a Participant shall be credited with HPE Matching Contributions for a Plan
Year only if such Participant has not terminated employment with HPE and its
Affiliates prior to the end of the Plan Year, unless such termination is due to
death, disability (for the avoidance of doubt, disability status is determined
by reference to eligibility for benefits under the Company’s long-term
disability benefits program) or is after Participant’s Retirement Date.


2.
Section 4.3(a)(ii) of the Plan shall be amended in its entirety to read as
follows:



“(ii)    For Participants not described in Section 4.3(a)(i) above, the
Participant will be vested in HPE Matching Contributions credited to such
Participant’s Account when such Participant would be vested in HPE Matching
Contributions credited to his or her account under the Hewlett Packard
Enterprise 401(k) Plan. Notwithstanding the foregoing, a Participant will be
fully vested in HPE Matching Contributions credited to his or her Account if the
Participant’s employment with HPE and its Affiliates is terminated (A) due to
death or disability (for the avoidance of doubt, disability status is determined
by reference to eligibility for benefits under the Company’s long-term
disability benefits program), (B) after the Participant has reached his or her
Retirement Date, or (C) if the Participant terminates employment from HPE or an
Affiliate in connection with a sale or other disposition by HPE or the Affiliate
of the business unit in which the Participant had been employed.”


3.
Except as otherwise provided in this Amendment One, all other terms and
conditions of the Plan shall continue in full force and effect.





1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Hewlett Packard Enterprise Company, by its duly authorized
representative, has caused this Amendment One to be executed as of this 23 day
of May, 2018.




Hewlett Packard Enterprise Company






By: /s/ Kristin Major
Kristin Major
Senior Vice President, Deputy General Counsel and Assistant Secretary








2

